Citation Nr: 0630836	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 26, 
1994 for the award of accrued benefits for entitlement to 
service connection for type II diabetes mellitus due to 
herbicide exposure.  

2.  Entitlement to an effective date earlier than January 26, 
1994 for the award of accrued benefits for entitlement to 
service connection for coronary artery disease, peripheral 
vascular disease of the right lower extremity and peripheral 
vascular disease of the left lower extremity, as secondary to 
type II diabetes mellitus.  

3.  Entitlement to an effective date for the award of accrued 
benefits for special monthly compensation based on Housebound 
criteria having been met from May 5, 1994 to July 1, 1994.  

4.  Entitlement to an effective date earlier than January 26, 
1994 for the award of accrued benefits for individual 
unemployability.  

5.  Entitlement to an effective date earlier than January 26, 
1994 for the award of accrued benefits for basic eligibility 
for Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  The appellant is advancing the claim as the 
veteran's surviving spouse.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

In August 2003, the RO awarded service connection for accrued 
benefits under Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I) 
and Nehmer v. United States Veterans Admin., 32 F Supp 2d 
1175 (N.D. Cal 1999) (Nehmer II) for entitlement to service 
connection for type II diabetes mellitus with diabetic 
retinopathy associated with herbicide exposure and assigned a 
40 percent evaluation, effective January 26, 1994.  

The RO also awarded accrued benefits for entitlement to 
service connection for coronary artery disease, as secondary 
to type II diabetes mellitus, and assigned a 30 percent 
evaluation, effective January 26, 1994.  An evaluation of 100 
percent was assigned because of hospitalization over 21 days, 
effective from May 5, 1994, and a 30 percent evaluation is 
assigned effective July 1, 1994.  

The RO awarded accrued benefits for entitlement to service 
connection for peripheral vascular disease of the right lower 
extremity and for peripheral vascular disease of the left 
lower extremity, as secondary to type II diabetes mellitus, 
and assigned a 20 percent evaluation, effective January 26, 
1994.  

The RO also awarded accrued benefits for special monthly 
compensation based on Housebound criteria having been met, 
due to hospitalization and treatment of coronary artery 
disease from May 5, 1994 to July 1, 1994.  The RO also 
awarded accrued benefits for individual unemployability, 
effective January 26, 1994, and the RO awarded accrued 
benefits for basic eligibility for Dependents' Educational 
Assistance, effective January 26, 1994.  

In September 2004, the veteran presented personal testimony 
at an RO hearing before a Decision Review Officer.  A 
transcript of the hearing is of record.  

A review of the record reveals that the appellant appears to 
raise a claim to have $26, 000 restored to her awarded VA 
benefits.  The appellant also appears to raise a claim for a 
total (100 percent) schedular rating for accrued benefits 
purposes.  These issues are referred to the RO for 
appropriate actions.

FINDINGS OF FACT

1.  On January 26, 1994, the veteran filed the claim of 
entitlement to service connection for an eye condition, 
diabetes mellitus, and VA non-service connected pension 
benefits.  

2.  In May 1994, the RO denied the claim of entitlement to 
service connection for an eye condition, including diabetic 
retinopathy and diabetes mellitus.  

3.  The Certificate of Death shows that the veteran died on 
December [redacted], 1999 due to arteriosclerotic cardiovascular 
disease.  Medical reports prior to death show a diagnosis of 
diabetes mellitus.

4.  In December 1999, the appellant filed VA form 21-534, 
application for dependency and indemnity compensation, death 
pension and accrued benefits by a surviving spouse or child.

5.  In July 2002, the RO granted service connection for the 
cause of the veteran's death and basic eligibility under 
38 U.S.C.A. Chapter 35.

6.  In August 2003, the RO awarded the appellant's claims of 
service connection for accrued benefits purposes, as well as 
other claims as listed on the cover sheet of this decision 
and assigned an effective date of January 26, 1994 under the 
provisions of 38 C.F.R. § 3.816.  

7.  The evidence of record does not show that the veteran 
filed a claim for entitlement to service connection for type 
II diabetes mellitus prior to January 26, 1994.  




CONCLUSIONS OF LAW

1.  An effective date earlier than January 26, 1994 for the 
award of service connection for type II diabetes mellitus due 
to herbicide exposure, for accrued benefits purposes, is not 
warranted.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816, 3.1000 (2006).  

2.  An effective date earlier than January 26, 1994 for the 
award of service connection for coronary artery disease and 
bilateral peripheral vascular disease of the lower 
extremities, as secondary to type II diabetes mellitus, for 
accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 
5110, 5121 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816, 
3.1000 (2006).  

3.  An earlier effective date for the award of special 
monthly compensation, for accrued benefits purposes, is not 
warranted.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816, 3.1000 (2006).  

4.  An effective date earlier than January 26, 1994 for the 
award of a total rating based on individual unemployability, 
for accrued benefits, is not warranted.  38 U.S.C.A. §§ 5110, 
5121 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816, 3.1000 
(2006).  

5.  An effective date earlier than January 26, 1994 for the 
award of basic eligibility for Dependents' Educational 
Assistance, for accrued benefits purposes, is not warranted.  
38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. §§ 3.114, 
3.400, 3.816, 3.1000 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefits.  See  VAOPGCPREC 5-2004.  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  Because this case involves an accrued benefits 
claim, the decision must be based on the evidence of record 
already in the claims file at the time of the veteran's 
death.  

Additionally, the appellant had actual notice that her claim 
for an effective date was based on the date of the receipt of 
the claim, as she has made numerous arguments pertaining to 
when a claim of service connection was first filed.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue of entitlement to an earlier 
effective date for accrued benefits purposes.  A remand to 
have the RO attempt to further address VCAA notice 
requirements would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  


II.  Analysis

As to the merits of the issues on appeal, the appellant 
essentially contends that she is entitled to an effective 
date earlier than January 26, 1994 for the award of accrued 
benefits for the aforementioned service-connected 
disabilities and claims on appeal.  The appellant contends 
that she is entitled to accrued benefits beginning as early 
as the veteran's second year of active duty service, i.e., as 
early as 1966.  During the September 2004 RO hearing, the 
appellant testified that the veteran may have filed a claim 
for VA compensation as early as 1966.  (See the transcript of 
the September 2004 RO hearing.)  

Accrued Benefits 

The law and regulations governing claims for accrued benefits 
state that upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).  

The provisions of 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 
3.1000(a) limiting payment of accrued benefits to amounts due 
and unpaid for a period not to exceed 2 years do not apply to 
payments under this section.  The provisions of 38 U.S.C.A. 
§ 5121(c) and 38 C.F.R. § 3.1000 (c) requiring survivors to 
file claims for accrued benefits also do not apply to 
payments under this section.

Effective Dates-Generally

Generally, VA regulations provide that the effective date for 
an award of disability compensation based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law the 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  See 38 C.F.R. § 3.114 
(2006).  

Nehmer Decisions 

The Board notes, however, that the principles outlined in 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I) and Nehmer v. United States 
Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer 
II) are applicable to this appeal.  The holding in the cases 
are incorporated in regulatory form at 38 C.F.R. § 3.816 
(2006).  In pertinent part, the regulations state the 
following:

(a) Purpose.  This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86- 6160 TEH (N.D. Cal.).  

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: (i) A Vietnam veteran who has 
a covered herbicide disease; (ii) a surviving spouse of a 
deceased Vietnam veteran who died from a covered herbicide 
disease.

(2) Covered herbicide disease means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002 pursuant to the 
Agent Orange Act of 1991, Public Law 102-4, other than 
chloracne.  Those diseases include Type 2 Diabetes (Also 
known as type II diabetes mellitus or adult-onset diabetes). 

(c) Effective date of disability compensation.  If a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  

See 38 C.F.R. § 3.816 (2006).  

Note that the effective date for the regulation which 
established a presumption of service connection for type II 
diabetes mellitus under the Agent Orange Act is May 8, 2001.  
See 66 Fed. Reg. 23,166-69 (May 8, 2001); see also Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed.Cir. 
2002).  

The veteran filed a claim for VA compensation on January 26, 
1994.  By rating decision dated in May 1994 the RO denied the 
claim of entitlement to service connection for an eye 
condition, including diabetic retinopathy and diabetes, and 
granted the claim of entitlement to non-service-connected 
disability pension.  In January 1995, the RO confirmed the 
denial for the claim of entitlement to service connection for 
an eye condition and continued non-service connected pension 
disability benefits.  

The veteran died on December [redacted], 1999.  The appellant filed a 
claim for DIC in December 1999.  This claim can also be 
considered a claim for accrued benefits.

In August 2003, the RO granted the appellant's claims of 
service connection for accrued benefits purposes, effective 
January 26, 1994.  The RO also awarded special monthly 
compensation based on Housebound criteria having been met 
from May 5, 1994 to July 1, 1994, for accrued benefits 
purposes; a total rating based on individual unemployability, 
for accrued benefits purposes, effective from January 26, 
1994; and for basic eligibility for Dependents' Educational 
Assistance, for accrued benefits, effective from January 26, 
1994.  The award of special monthly compensation based on 
housebound criteria was found to have been met from May 5, 
1994 to June 2, 1994 due to the award of service connection 
for coronary artery disease, as secondary to type II diabetes 
mellitus.  

The RO assigned the effective dates for the awarded accrued 
benefits under the provisions of the Nehmer decisions.  The 
appellant is a Nehmer class member.  She is the surviving 
spouse of a deceased Vietnam Veteran who died from a covered 
herbicide disease.  In July 2002, the RO granted service 
connection for the cause of the veteran's death.  The RO 
found that the fatal heart condition which resulted in the 
veteran's death was connected to the veteran's diabetes 
mellitus (a covered herbicide disease).  

In this case, the appellant's claim was received by VA 
between May 3, 1989 and May 2001 (date statute or regulation 
established a presumption of service connection for diabetes 
mellitus).  The appellant filed her claim in December 1999.  
The effective date of the award will be the later of December 
1999 or the date the disability arose.  The record shows that 
diabetes mellitus arose many years prior to the veteran's 
death in December 1999, therefore the date of the claim, 
December 1999, the later of the two events, would be the 
effective date for the award.  

The Board notes that as it pertains to the appellant's 
accrued benefits claim that VA received the veteran's 
underlying claim on January 26, 1994.  VA must adjudicate an 
accrued benefits claim exactly as it would have adjudicated 
the veteran's underlying claim, applying the same evidentiary 
standards, rating decisions, and law that it would have 
applied to the deceased veteran's claim.  The claim for 
accrued benefits is adjudicated as if the veteran had not 
died.  Applying this principle to the instant case, the Board 
notes that the veteran filed his claim of service connection 
for diabetes mellitus on January 26, 1994, which is between 
May 3, 1989 and May 2001, the date presumptive service 
connection for diabetes mellitus went into effect.  
Therefore, the veteran would have been entitled to an 
effective date of January 26, 1994, since this is later than 
the date in which his diabetes mellitus arose.  See Sheets v. 
Nicholson, No. 04-845 (U.S. Vet. App. Aug. 16, 2006.

There is no evidence of a claim, formal or informal, for VA 
compensation for type II diabetes mellitus prior to January 
26, 1994.  The only claims filed by the veteran prior of 
January 26, 1994 were educational claims.  In considering the 
award of an effective date pursuant to the Nehmer decisions, 
the Board finds that the law does not permit an effective 
date earlier than January 26, 1994 for the award of accrued 
benefits.  The January 26, 1994 date is the later of the date 
that the claim was received by VA and the date that the 
disabilities arose.  

In view of the forgoing, the Board concludes that there is no 
legal basis to assign an effective date earlier than January 
26, 1994.  In the instant case, the law is dispositive.  The 
appellant's claim is without legal merit.  See Sabonis v. 
Brown, 6 


Vet. App. 426, 430 (1994).  Accordingly, the benefit sought 
on appeal must be denied.  



ORDER

An effective date earlier than January 26, 1994 for the award 
of service connection for type II diabetes mellitus due to 
herbicide exposure, for accrued benefits purposes, is denied.  

An effective date earlier than January 26, 1994 for the award 
of service connection for coronary artery disease, peripheral 
vascular disease of the right lower extremity and peripheral 
vascular disease of the left lower extremity, as secondary to 
type II diabetes mellitus, for accrued benefits purposes, is 
denied.  

An effective date for the award of special monthly 
compensation based on housebound criteria having been met 
from May 5, 1994 to July 1, 1994, for accrued benefits 
purposes, is denied.  

An effective date earlier than January 26, 1994 for the award 
of a total rating based on individual unemployability, for 
accrued benefits purposes, is denied.  

An effective date earlier than January 26, 1994 for the award 
of basic eligibility for Dependents' Educational Assistance, 
for accrued benefits purposes, is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


